MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00172-CR

                         PRAXEDIS VILLANUEVA, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 412th District Court of Brazoria County (Tr. Ct. No. 69425).

TO THE 412th DISTRICT COURT OF BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 5th day of May, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
             The cause heard today by the Court is an appeal from the judgment
      signed by the court below on February 6, 2014. After inspecting the record
      of the court below, the Court holds that there was an error in that portion of
      the trial court’s judgment assessing attorney’s fees of $4375.00.
      Accordingly, the Court modifies the referenced portion of the trial court’s
      judgment by deleting the entry of $4375.00 in attorney’s fees.

            The Court further holds that there is no reversible error in the
      remaining portions of the trial court’s judgment. Therefore, the Court
      affirms the trial court’s judgment as herein modified.
              The Court orders that this decision be certified below for
       observance.

       Judgment rendered May 5, 2015.

       Per curiam opinion delivered by panel consisting of Chief Justice Radack
       and Justices Brown and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 11, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT